ROBINSON, J.
1. By the act of March 29, 1923, defining motor transportation companies, conferring jurisdiction upon the Public Utilities Commission over the transportation of persons or porperty for hire in motor vehicles, and providing for the supervision and regulation of such transportation. (110 O. L., 211-223), it is made unlawful for any motor transportation company, as defined in that act, to transport or carry persons or property, or both, between fixed termini, or, over regular or irregular route, over any public street, road or highway in this state, after the date of the act goes into effect, without first having secured from the Public Utilities Commission of Ohio a certificate declaring that public convenience and necessity require such operation.
2. By the act, all persons not actually operating in good faith upon 'the date of the filing of the act in the office of the Secretary of State, who thereafter begins or desire to begin such operation, are required to file an application for such certificate with the Public Utilities Commission of Ohio, as provided in Section 614-90, General Code, who shall determinewhether the public convenience and necessity require the operation of a motor transportation company over the route designated in the application, and, in accordance with such determination, shall grant such certificate of public, convenience and necessity upon the compliance of the applicant with the other provisions of the act and the rules and regulation of the commission, or refuse to grant same.
3. In determining whether public convenience and necessity require such motor transportation service, the Commission shall consider whether the public proposed to be served by such motor transportation ’ company have or have not adequate common carrier transportation service independent of the service proposed to be rendered by the applicant, and whether the additional service proposed to be rendered by the applicant will result in the public receiving more adequate or less. adequate service.
■ Marshall, C. J., Jones, Matthias and Allen, JJ., concur. Wanamaker, J., not participating-